Huguenot LLC v Megalith Capital Group Fund I, LP (2021 NY Slip Op 00997)





Huguenot LLC v Megalith Capital Group Fund I, LP


2021 NY Slip Op 00997


Decided on February 16, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 16, 2021

Before: Gische, J.P., Moulton, González, Scarpulla, JJ. 


Index No. 654851/18 Appeal No. 13133N Case No. 2019-5183 

[*1]Huguenot LLC, Plaintiff-Respondent,
vMegalith Capital Group Fund I, LP et al., Defendants-Appellants.


Adam Leitman Bailey, P.C., New York (Israel A. Katz of counsel), for appellants,
Rosenberg & Estis, P.C., New York (Deborah E. Riegel of counsel), for respondent.

Appeal from order, Supreme Court, New York County (Andrew Borrok, J.), entered June 20, 2019, which, inter alia, granted plaintiff's motion for a preliminary injunction, unanimously dismissed, with costs, as moot.
As plaintiff has agreed to vacate the preliminary injunction, which has been stayed by this Court, there is no present justiciable controversy, and defendants are no longer aggrieved by the order. We note that the grant or denial of a motion for a preliminary injunction "does not constitute the law of the case or an adjudication on the merits, and the issues must be tried to the same extent as though no temporary injunction had been applied for" (Walker Mem. Baptist Church, Inc. v Saunders, 285 NY 462, 474 [1941]). A preliminary injunction is a provisional remedy designed for the "narrow purpose of maintaining the status quo" (Coinmach Corp. v Fordham Hill Owners Corp., 3 AD3d 312, 314 [1st Dept 2004]).
Although we are dismissing the appeal, we do not find that defendants engaged in frivolous conduct in pursuing it.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 16, 2021